831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Pedro H. ALVAREZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3368
United States Court of Appeals, Federal Circuit.
September 9, 1987.

Before MARKEY, Chief Judge, DAVIS, Circuit Judge, and BALDWIN, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The Merit Systems Protection Board (board), Docket No. SE08318610365, dismissed the appeal of Pedro H. Alvarez (petitioner) as untimely filed.  We affirm.

OPINION

2
The Office of Personnel Management determined that petitioner is ineligible for a retirement annuity.  Appeal of that decision was untimely filed.  Since petitioner was given an opportunity but failed to satisfy his burden of showing good cause for the untimely filing, the board appropriately dismissed the appeal.